Quinn, J.
Plaintiff’s action was for breach of contract by defendants. The trial court granted defendants’ motion for summary judgment of dismissal, finding that the complaint failed to state a claim upon which relief could be granted. The basis for this finding was that the contract involved was an artist’s management contract, and plaintiff, the manager, was not licensed as required by MCLA § 408.603 (Stat Ann 1968 Bev §17.393); hence, the contract was unenforceable.
The controlling issue is whether plaintiff is subject to the statute. The pertinent language of the statute reads:
“No person shall open, operate or maintain an employment agency in the state of Michigan without first procuring a license from the state superintendent of private employment bureaus.”
*675Another section of the statute, MCLA § 408.615 (Stat Ann 1968 Bev § 17.405), classifies the licenses to he granted. Section 408.615 (d) provides:
“A class 4 license shall entitle the holder to engage in the business or profession of serving as manager, business advisor or rendering technical service to an entertainer. An artist’s manager shall he licensed under a class 4 license regardless of where such business is conducted.”
MCLA §408.616 (Stat Ann 1968 Bev § 17.406) specifies the rules applicable to each classification of license. Section 408.616(a) specifies the rules applicable to an artist’s manager license.
MCLA § 408.621 (Stat Ann 1968 Bev § 17.411) makes violation of the act a felony.
Plaintiff concedes that the contract involved is for artist’s management. This concession and the foregoing statutory provisions mandate a holding that plaintiff was subject to the act and was required to he licensed.
The contract involved was void regardless of the fact that there is no statutory language declaring it to he so. As was said in Cashin v. Pliter (1912), 168 Mich 386, 389:
“The general rule is well settled that, where statutes enacted to protect the public against fraud or imposition, or to safeguard the public health or morals, contain a prohibition and impose a penalty, all contracts in violation thereof are void.” (Citing authorities.)
We decline comment on plaintiff’s final claim that the statute must he strictly construed because it is penal in nature. The penal provision is not here involved.
Affirmed with costs to defendants.
All concurred.